This cause originated in the court of common pleas of Cuyahoga county as an action on behalf of a young child against the Cleveland Railway Company to recover for personal injuries. The trial resulted in a verdict and judgment for the railway compmy. Error was prosecuted to the Court of Appeals, and that court reversed the judgment, and remanded for new trial for errors of law, finding that substantial justice had not heen done. This court has carefully examined the assignments of error set forth in the petition in error filed in the Court or Appeals, and has reached the conclusion that the errors and defects in the proceedings in the trial court did not materially affect the substantial rights of the plaintiff in that court. We therefore find error in the judgment of reversal by the Court of Appeals, and under authority of Section 11364, Getieral *Page 29 
Code, the judgment of the Court of Appeals is reversed, and the judgment of the court of common pleas is affirmed.
Judgment reversed.
MARSHALL, C.J., DAY, ALLEN, KINKADE, ROBINSON, JONES and MATTHIAS, JJ., concur.